Title: Thomas Jefferson to John C. Calhoun, 4 April 1819
From: Jefferson, Thomas
To: Calhoun, John Caldwell


          
            Dear Sir
            Monticello Apr. 4. 19.
          
          I have duly recieved your favor of Mar. 20. returning the papers of mr Poirey, and informing me that his claim has been allowed by Congress. on seeing in the public papers the title of the act among those said to be past, I immediately wrote to mr Poirey, informing him of it, and recommending his sending a power of Attorney to some one to recieve & remit the money to him. I excused myself from the office on the plea of the inertness of age, & disinclination to be implicated in any new business; and I think we may expect his power of Attorney within 3. months from this time. Permit me, dear Sir, to return you my particular thanks for your attention to this case, in which I felt an interest not only from my personal acquaintance with M. Poirey, but from the deep concern also taken in it by Genl la Fayette. I know the pressure of business on you, and the unreasonableness of adding to the drudgery of writing letters; and feel therefore the more strongly the duty of thankfulness on this occasion, and the gratification of the opportunity it furnishes me of repeating to you sincere assurances of my high consideration and respect.
          Th: Jefferson
        